Broyles, C. J.,
dissenting. In my opinion the excerpt from the charge (complained of in the motion for a new trial), when considered in the light of the entire charge and the facts of the case, was not erroneous for any reason assigned. Furthermore, the theory of the defense, which the ground of the motion alleges was not charged upon by the court, either in the excerpt complained of or elsewhere in the charge, was raised (if raised at all) solely by the statement of the defendant, and, under numerous and repeated decisions of the Supreme Court and of this court, the failure to charge upon a theory so raised is not error, in the absence of a request so to charge.